People v Arias (2014 NY Slip Op 05166)
People v Arias
2014 NY Slip Op 05166
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-08352

[*1]People of State of New York, respondent,
vSteven Arias, appellant.
Robert C. Mitchell, Riverhead, N.Y. (James H. Miller III of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Karla Lato of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his brief, from so much of an order of the County Court, Suffolk County (Kahn, J.), dated July 24, 2013, as, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
A departure from the presumptive risk level is warranted where "there exists an aggravating or mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the guidelines" (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [2006]; see People v Wyatt, 89 AD3d 112, 119; People v Bussie, 83 AD3d 920, 920-921). Here, the Supreme Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated him a level three sex offender (see People v Wood, 112 AD3d 602; People v Wyatt, 89 AD3d at 131; People v Bussie, 83 AD3d at 921).
SKELOS, J.P., CHAMBERS, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court